DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elects the structure of claim 213, biomolecule to represent Y and a recognition protein to represent A. Election was made without traverse in the reply filed on 02/02/2021. 

Information Disclosure Statement
The information disclosure statements submitted on 02/02/2021 has been considered by the examiner.
	
Priority
This application was filed on 12/10/2019, and claims the benefit of the priority of US Provisional application 62/768,076 filed 11/15/2018 and 62/907,507 filed 09/27/2019.

Claim Status
The examiner acknowledges the receipt of the reply filed 11/05/2021, in response to the Non-Final action that amended claims 207, 208, 213, 221, 242, 260-271.
Claims 207-208, 211-215, 218-221, 223-226, 235-238, 242, 260-271 are being examined on the merits in this office action.
Claim Rejections - 35 USC § 103
  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 207-208, 211-215, 218-221, 223-226, 235-238, 242, 260-271 are rejected under 35 U.S.C. 103 as being unpatentable over US 9566335B1 (hereinafter “the ‘335 patent”) in view of US9062091B2 (hereinafter “the ‘091 patent”).


‘335 does not teach the instant Y is a polymer that forms a covalent or non-covalent linkage and where Y is at least 2nm in length.

‘091 teaches compositions for sequencing that comprises a labeled nucleotide analogs, a protein shield and dye moieties (abstract, and claims 1-4). ‘091 teaches as shown in Fig. 2 that the nucleotide moieties 230 are represented by triangles, and the fluorescent dye moieties 210 are represented by hexagons and that in each case the moieties are attached to a shielding protein 220. The moieties can be attached using linkers or they can be attached directly to the proteins. Generally, covalent attachment of the moieties is preferred (See Fig. 2 reproduced below and description on Col. 12, line 21-30).

    PNG
    media_image1.png
    173
    211
    media_image1.png
    Greyscale

This reads on the instant Formula I, A-Y-D. ‘091 teaches that the dye moieties can comprise fluorescent labels (col. 4, line 5). ‘091 teaches that the attachment points are 2 nm apart or greater and that in some cases the attachment point is 4 nm apart or greater and that 
‘091 teaches that the nucleotide analogs of the invention have a protein shield between the dye moieties and nucleotide moieties of the analog and that the protein prevents the direct interaction of the dye moiety with the enzyme carrying out nucleotide synthesis preventing photodamage to the enzyme (abstract). The disclosures render obvious the claims 207 and 242.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘335 and use the composition of ‘091 that comprises the protein/nucleotide, protein shield and dye/detectable moiety because ‘091 teaches that such a configuration helped prevent photodamage (abstract). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success with such a composition because ‘091 teaches that the protein shield (Y) improved the photostability of the sequencing system (col. 23, line 29-30). 
Regarding claim 208, ‘091 teaches that the attachment points are 2 nm apart or greater and that in some cases the attachment point is 4 nm apart or greater and that the distance between the attachment points can be either through space, or can be the distance across the Surface of the protein (col 11, line 1-6). At least 2 nm or at least 4 nm reads on more than 4 nm which also reads on the instant at least 10 nm.
Regarding claim 211 and 212, ‘091 teaches that the protein shield is a protein (abstract) which falls under a biomolecule.

Regarding claims 214 and 215, ‘091 teaches a first and second strand (col. 4, line 64-65).
Regarding claims 218 and 219, ‘335 teaches that the methods are useful for sequencing single polypeptide molecules or multiple molecules of a single polypeptide (col. 8, line 21-23; col. 2, line 22-26). Furthermore, ‘091 teaches that the nucleotide component and dye component can be covalently attached to the protein (col. 2, line 34-36).
Regarding claim 220, ‘091 teaches that the composition further comprises a bis-biotin moiety (claim 11) which is a ligand moiety.
Regarding claims 223 and 225, ‘091 teaches Fig. 2 (I) which shows a nucleotide analog of the invention having two fluorescent moieties and two nucleotide moieties, the two fluorescent moieties connected to the same attachment point on the protein, and the two nucleotide moieties connected to a second attachment point on the protein (col. 13, line 1-5; see Fig 2(I) reproduced below).

    PNG
    media_image2.png
    161
    138
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    112
    129
    media_image3.png
    Greyscale


Regarding claim 226, ‘091 teaches that the amino acid recognition molecule is a nucleic acid (abstract).
Regarding claims 235-237, ‘091 teaches that the dye moieties are fluorescent dyes. In some cases, the dye moieties comprise fluorescent particles, or other luminescent species (col. 24, line 8-11) and that a fluorescent moiety or fluorophore (F) can be selected from fluorescent labeling groups including individual fluorophores and cooperative fluorophores (col. 47, line 14-16). ‘091 further teaches a that the composition may have multiple dyes (abstract) or number of dye moieties is between 1 and 18 (claim 5) which reads on 20 or fewer.
Regarding claim 238, ‘091 discloses Fig. 2 which shows number of dyes to number of amino acid recognition molecule including 1:1 (see Fig. 2 (A).
Regarding claim 260, ‘091 teaches compositions for sequencing that comprises a labeled nucleotide analogs, a protein shield and dye moieties (abstract, and claims 1-4). ‘091 teaches as shown in Fig. 2 that the nucleotide moieties 230 are represented by triangles, and the fluorescent dye moieties 210 are represented by hexagons and that in each case the moieties 
Regarding claim 261 and 262, ‘091 teaches that the labeled nucleotide analogs is double stranded (col. 48, line 28-30) and further teaches a first and second strand (col. 4, line 64-65).
Regarding claim 263-265, ‘091 teaches a nucleotide unit comprising at least one nucleoside polyphosphate attached through its phosphate portion to a first position on the protein; a dye component comprising at least one fluorescent dye moiety attached to a second position on the protein, wherein the first and second attachment points are spaced apart by a distance such that when a nucleoside phosphate attached to the protein is in the active site of the polymerase enzyme, a fluorescent dye moiety attached to the protein is shielded by the protein from coming into contact with the polymerase enzyme and that the substrate can be held together by covalent attachments (col. 2, line 19-31) and that they are spaced apart by a distance of greater than 2 nm (col. 3, line 2-3).
Regarding claim 266-271, ‘335 teaches that the methods are useful for sequencing single polypeptide molecules or multiple molecules of a single polypeptide (col. 8, line 21-23; col. 2, line 22-26), hence it would have been obvious to modify ‘091 with a multivalent protein. .

Response to Arguments
Applicant’s arguments, see applicants arguments, filed 11/05/2021, with respect to the rejection(s) of claim(s) Claims 207-208, 211-215, 218-221, 223-226, 235-238, 242, 260-271 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US9062091B2.

Conclusion
Due to the new grounds of rejection, this action is made Non-final.
Claims 207-208, 211-215, 218-221, 223-226, 235-238, 242, 260-271 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615